DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021, has been entered.
 
3.	 Claim 1 has been amended. None of the Claims have been cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-7 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 14, 2020.


Claim Rejections - 35 USC § 112
5.	The rejection of Claim 1under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome based on the amendments to the Claim and the arguments presented on pages 2-3 of the Remarks dated December 7, 2020.

Claim Rejections - 35 USC § 102
6.	The rejection of Claims 1-3 and 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Daigo et al. (CN 1244296A), has been overcome based on the amendments to the Claim and the arguments presented on pages 3-7 of the Remarks dated December 7, 2020.

Claim Rejections - 35 USC § 103
7.	The rejection of Claims 4 and 7 under 35 U.S.C. 103 as being unpatentable over Daigo et al. (CN 1244296A), has been overcome based on the amendments to the Claim and the arguments presented on pages 3-7 of the Remarks dated December 7, 2020.

Reasons for Allowance
8.	Claims 1-7 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Daigo et al. (CN 1244296A), teach a method of manufacturing a non-aqueous electrolyte secondary battery, comprising constructing a cell by accommodating an electrode assembly in a metal battery case, the electrode assembly including a positive electrode, a negative electrode and a separator, and supplying a non-aqueous electrolyte into the metal battery case.  The closest prior art do not teach, fairly suggest, or render obvious wherein the method of manufacturing includes the negative electrode and the separator being bonded to each other by heating while applying a pressure such that the ends of the contact faces of the negative electrode active material layer and the separator in the electrode assembly are at least partially pressed from an outside of the metal battery case; the ends of contact faces of the negative electrode active material layer and the separator are at least partially bonded to each other by physical or chemical binding force of the binder after constructing a cell by accommodating an electrode assembly in a metal battery case and in advance of supplying the non-aqueous electrolyte; and most specifically, wherein the positive electrode active material and the separator are not bonded to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725